The Supreme Court properly denied, as untimely, the summary judgment motion of the defendant Stephanie Cho, which was made returnable six days beyond the deadline fixed by the Supreme Court in a so-ordered stipulation dated November 30, 2010, as she failed to demonstrate good cause for the delay (see CPLR 2004, 3212 [a]; Brill v City of New York, 2 NY3d 648, 652 [2004]; Van Dyke v Skanska USA Civ. Northeast, Inc., 83 AD3d 1049 [2011]).
In light of the foregoing, we need not reach the parties’ *634remaining contentions. Florio, J.E, Chambers, Hall and Miller, JJ., concur.